Citation Nr: 1620889	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-31 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent for a left hip disability.

4.  Entitlement to an initial rating in excess of 10 percent for a right hip disability.

5.  Entitlement to an increased rating for a back disability, current rated as 20 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from September 1981 to September 1984.  A later period of active service from January 1986 to August 1988 has been deemed dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, January 2010, and December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The December 2008 rating decision denied increased ratings for the Veteran's bilateral knee disabilities.  

The January 2010 rating decision granted entitlement to service connection for a bilateral hip disability and assigned a 10 percent rating to each hip.  The Veteran appealed the initial ratings.

The appeals regarding the ratings assigned for the bilateral knee and hip disabilities were previously before the Board in June 2014, when they were remanded for further development.

The December 2014 rating decision denied an increased rating for the Veteran's back disability.  The Veteran filed a timely notice of disagreement regarding the decision, but he has not been issued a statement of the case.

The issue of entitlement to TDIU is included in the present appeal because it is an element of all claims for increased compensation when unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the introduction, the appeals of the ratings assigned for the Veteran's bilateral knee and hip disabilities were previously remanded to the AOJ for further development.  Although the AOJ obtained records from the Social Security Administration (SSA) as directed, the examinations to measure the current severity of the disabilities were not completed.  Therefore, there has not been substantial compliance with the Board's prior directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

It appears the AOJ determined further consideration of the claims was unnecessary after the Veteran failed to report for scheduled examinations in September 2014.  It is difficult to discern exactly what took place regarding the examinations because the record does not include any scheduling notices concerning the examinations.  It appears the Veteran requested the examinations be rescheduled prior to the scheduled date of the examinations due to his relocation.

The knee and hip examinations were initially scheduled in conjunction with a back examination on August 27, 2014.  The Veteran reported for the examinations on that date as scheduled.  He completed the back examination, but he was unable to complete the knee and hip examinations, apparently due to the aggravation of a thoracic vertebrae fracture sustained on July 27, 2014.  The knee and hip examinations were rescheduled for September 27, 2014.  The September 2014 examination report indicates the Veteran failed to report for the examinations; however, the record includes a report of contact dated September 23, 2014 that indicates the Veteran requested the examinations be rescheduled due to his relocation to Orlando.  A deferred rating decision in October 2014 noted the Veteran's request to reschedule the examinations, but it does not appear that any action was taken before the issuance of the supplemental statement of the case in January 2015.  

In the interests of due process and fairness, the Board finds the Veteran's knee and hip examinations should be rescheduled.  See Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Further, in August 2015, the Veteran reported he was involved in an accident that increased the severity of his service-connected disabilities.  Where the record does not adequately reveal the current state of disability, the fulfillment of the statutory duty to assist requires a new medical examination.  See Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

The Veteran also filed a timely notice of disagreement regarding the December 2014 rating decision that denied an increased rating for his back disability, which puts that claim in appellate status.  The Board is required to remand that issue so that a statement of the case can be promulgated.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to TDIU is inextricably intertwined with the ratings of the Veteran's service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the Veteran regarding his claim of entitlement to an increased rating for a back disability.  

The issue should not be recertified to the Board unless the Veteran submits a timely substantive appeal after the issuance of the statement of the case.

2.  Schedule the Veteran for an examination, or examinations if necessary, to determine the current level of severity of his service-connected bilateral knee and hip disabilities.

3.  Invite the Veteran to complete a formal application for TDIU.

4.  Determine whether entitlement to TDIU is warranted, consideration must be given to whether TDIU is warranted on extraschedular basis if it is determined the Veteran does not meet the schedular percentage requirements for TDIU.  If it is determined that TDIU is not warranted on either a schedular or an extra-schedular basis, consideration must also be given to whether an extra-schedular rating is warranted for the combined effects of the Veteran's service-connected disabilities.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

